Citation Nr: 1704166	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  15-43 066	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


Entitlement to service connection for gastritis, also claimed as esophageal reflux disease (GERD).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to January 2008 and from June 2010 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

On July 26, 2016, prior to the promulgation of a decision in the appeal, the Board received a signed statement from the appellant indicating that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


